Citation Nr: 1542310	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  14-10 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, it finds that further development    is necessary prior to appellate review.

The Veteran contends that his service-connected disabilities render him unemployable.  In an April 2012 TDIU application, he stated that he last worked in 1978.  However, during a VA examination in January 2014, the Veteran indicated that he cuts wood and harvests hay for sale, but is otherwise retired.  On remand, the Veteran should be asked to complete another VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) to provide updated information concerning his earnings since 2011 and should submit proof of his income, such as tax returns, if he contends he earned less than $12,000 per year during the years 2011, 2012, 2013, and 2014.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete another VA Form         21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) to provide relevant information concerning his work history to include the sale of hay and wood, and his earned income since March 2011.  The Veteran should also be asked to submit copies of proof of income, such as income tax returns for 2011 to the present, if he alleges he has earned less than $12,000 per year since 2011.

2. After the above has been completed to the extent possible, the AOJ should conduct any additional development deemed necessary.  Thereafter, the AOJ should readjudicate the claim for a TDIU, to include extraschedular consideration if necessary.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC), and be given a reasonable opportunity to respond.  Thereafter, the issue should be returned to the Board         if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



